
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.44


TENTH AMENDMENT AND CONSENT TO SECOND AMENDED AND
RESTATED CREDIT AGREEMENT


        THIS TENTH AMENDMENT AND CONSENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of January 31, 2005 (this "Amendment"), to the Second
Amended and Restated Credit Agreement, dated as of September 30, 2003 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), by and among General Electric Capital Corporation, as Agent
("Agent"), Inverness Medical Innovations, Inc. ("Innovations"), Wampole
Laboratories, Inc. and Inverness Medical (UK) Holdings Limited, as borrowers
("Borrowers"), the other Credit Parties signatory thereto, Merrill Lynch
Capital, a division of Merrill Lynch Business Financial Services Inc., as
documentation agent, co-syndication agent and lender, UBS Securities LLC, as
co-syndication agent, and the lenders signatory thereto from time to time
(collectively, the "Lenders").

W I T N E S S E T H

        WHEREAS, Borrowers have previously notified Agent and Lenders that
certain of the Credit Parties have established manufacturing and distribution
operations in China during the third quarter of 2004 (the "China Operations");

        WHEREAS, Borrowers have notified Agent that Inverness Medical
Investments, LLC ("Inverness Investments") intends to enter into a joint venture
arrangement with Shanghai Biochip Co., Ltd (the "China JV") pursuant to which
the parties will establish Inverness Medical (Shanghai) Co., Ltd., a company
organized under the laws of China ("China Newco"), for the purpose of conducting
a substantial portion of the China Operations;

        WHEREAS, in connection with the formation of the joint venture,
Inverness Investments intends to purchase (the "China Purchase") 60% of the
outstanding equity of China Newco pursuant to the terms of that certain Joint
Venture Contract dated as of November 5, 2004 (the "JV Contract");

        WHEREAS, Borrowers have requested that Agent and Requisite Lenders
consent to the formation of China Newco as an Excluded European Subsidiary under
the Credit Agreement and to the establishment of the China JV pursuant to and
governed by, among other things, the JV Contract;

        WHEREAS, Innovations intends to enter into an exploitation, research and
development arrangement with ITI Scotland Limited ("ITI"), a Scottish entity
indirectly funded by the Scottish government, whereby ITI will assign to
Innovations or one of its Affiliates certain intellectual property rights and
provide significant funding and Innovations, through a wholly-owned Scottish
subsidiary ("Scottish Newco"), will commit to develop and commercialize the
transferred intellectual property (the "Development Arrangement");

        WHEREAS, in order to qualify for funding by ITI and file the
applications with a Governmental Authority necessary to finalize the Development
Arrangement, Innovations must form Scottish Newco; and

        WHEREAS, Agent and Requisite Lenders have agreed to amend the Credit
Agreement in the manner, and on the terms and conditions, provided for herein.

        NOW THEREFORE, in consideration of the foregoing premises and for other
good and valuable consideration, the receipt, adequacy and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

        1.    Definitions.    Capitalized terms not otherwise defined herein
(including in the Recitals) shall have the meanings ascribed to them in the
Credit Agreement.

        2.    China JV.    As of the Effective Date (as hereinafter defined),
Agent and Requisite Lenders hereby (a) consent to the formation of China Newco
in accordance with the terms of the organizational documents provided to Agent,
(b) consent to the establishment of the China JV on the terms and

--------------------------------------------------------------------------------




conditions set forth in the JV Contract and (c) agree that neither the formation
of China Newco nor the establishment of the China JV shall constitute a breach
of the Credit Agreement; provided, however, that the consents and agreements of
Agent and Requisite Lenders set forth above are expressly conditioned on
satisfaction of all of the following conditions in Agent's reasonable
discretion, and Borrowers and the other Credit Parties (including, but not
limited to, Inverness Investments) hereby covenant and agree as follows:

          (i)  At all times after the China JV has been consummated, Inverness
Investments shall own and control at least 50.1% of the economic and voting
rights of China Newco, have the right to appoint the majority of the directors
to the board of directors of China Newco and possess, directly or indirectly,
the power to direct the management of, policies of and requirements for capital
contributions to China JV;

         (ii)  China Newco shall at all times constitute an Excluded European
Subsidiary;

        (iii)  Without limiting any provisions contained in the Credit
Agreement, the amount of all funds or assets contributed to the capital of, or
loaned or otherwise made available to, China Newco by any Credit Party or
Excluded Subsidiary shall not exceed $4,000,000 in the aggregate and no capital
calls or other requests for contributions of any type which would cause this
clause (iii) to be violated will occur under the JV Contract, any organizational
documents of the China JV or any contract, agreement or requirement of law;

        (iv)  The aggregate value of all assets, other than the China JV, owned
by the Credit Parties (including Inverness Medical Eurasia, Ltd.) or any of the
Excluded Subsidiaries (other than China Newco) and located in China, shall not
exceed $2,500,000 in the aggregate at any time; and

         (v)  The China JV shall be consummated in accordance with the terms of
the JV Contract as previously provided to Agent (with no waivers or
modifications thereto) on or before March 31, 2005.

        The Borrowers and each of the other Credit Parties hereby acknowledge
and agree that the breach of any of the covenants set forth in this Section 2
shall constitute an immediate Event of Default under the Credit Agreement.

        3.    Covenant regarding China JV.    Upon the request of Agent,
Inverness Investments shall promptly provide Agent with a copy of the financial
statements it receives pursuant to Section 14.1.2 of the JV Contract.

        4.    Scottish Newco.    As of the Effective Date, Agent and Requisite
Lenders hereby (a) consent to the formation of Scottish Newco and (b) agree that
the mere formation of Scottish Newco by itself shall not constitute a breach of
the Credit Agreement, provided that the consents and agreements of Agent and
Requisite Lenders set forth above are expressly conditions on the satisfaction
of all of the following conditions in Agent's reasonable discretion, and the
Borrowers and the other Credit Parites hereby covenant and agree as follows:

          (i)  no Credit Party shall loan, transfer or otherwise make available
to Scottish Newco any funds or assets, other than (x) such minimum capital
contributions as may be required by law, or (y) funds in such amount as may be
required to pay any fees in connection with any applications to be filed in
anticipation of the Development Arrangement only; and

         (ii)  Scottish Newco shall not own any assets, nor shall it conduct any
business other than in connection with the filing of such applications as may be
required in connection with the anticipated Development Arrangement.

The Borrowers and the other Credit Parties hereby acknowledge and agree that the
breach of any of the covenants set forth in this Section 4 shall constitute an
immediate Event of Default under the

2

--------------------------------------------------------------------------------



Credit Agreement. Further, and without limiting any provisions of the Credit
Agreement or this Amendment to the contrary, Borrowers and the Credit Parties
expressly understand and agree that the consents and agreements of Agent and
Requisite Lenders set forth above does not constitute a consent or agreement to
the Development Arrangement or any transactions related thereto (other than any
transaction constituting the filing of the applications referred to in the
Recitals and any transaction that may otherwise be currently permitted by the
Loan Documents).

        5.    Amendments to Credit Agreement as of the Effective Date.    As of
the Effective Date, Annex A to the Credit Agreement is hereby amended by
deleting the definition of "Excluded European Subsidiary" and replacing it with
the following:

"Excluded European Subsidiary" means (a) Unipath BV, an entity organized under
the laws of The Netherlands; (b) Unipath Management Limited, a company organized
under the laws of England and Wales; (c) Unipath Scandinavia AB, an entity
organized under the laws of Sweden; (d) Inverness Medical Benelux Bvab, an
entity organized under the laws of Belgium; (e) Orgenics and each of the
subsidiaries of Orgenics; (f) Inverness Medical Australia Pty Ltd.;
(g) Inverness Medical (Shanghai) Co., Ltd.; and (h) Scottish Newco (as defined
in the Tenth Amendment and Consent to Second Amended and Restated Credit
Agreement, dated as of January 31, 2005)."

        6.    Representations and Warranties.    To induce Agent and Lenders to
enter into this Amendment, the Credit Parties hereby, jointly and severally,
represent and warrant that:

        (a)   The execution, delivery and performance by each Credit Party of
this Amendment and the performance of the Credit Agreement as amended by this
Amendment (the "Amended Credit Agreement"): (i) are within such Person's
corporate, company or partnership power; (ii) have been (or will be prior to
execution thereof) duly authorized by all necessary corporate, limited liability
company or limited partnership action; (iii) do not contravene any provision of
such Person's charter, bylaws or equivalent constitutive documents or
partnership or operating agreement, as applicable; (iv) do not violate any law
or regulation, or any order or decree of any court or Governmental Authority;
(v) do not conflict with or result in the breach or termination of, constitute a
default under or accelerate or permit the acceleration of any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Person is a party or by which such Person or any of its
property is bound; (vi) do not result in the creation or imposition of any Lien
upon any of the property of such Person, other than a Lien in favor of Agent;
and (vii) do not require the consent or approval of any Governmental Authority
or any other Person except those which will have been duly obtained, made or
complied with prior to the Effective Date.

        (b)   This Amendment has been duly executed and delivered by or on
behalf of each of the Credit Parties.

        (c)   This Amendment constitutes a legal, valid and binding obligation
of each of the Credit Parties, enforceable against each of them in accordance
with its terms.

        (d)   No Default or Event of Default has occurred and is continuing or
would result after giving effect to the provisions of this Amendment.

        (e)   No action, claim or proceeding is now pending or, to the knowledge
of any Credit Party, threatened against such Credit Party, at law, in equity or
otherwise, before any court, board, commission, agency or instrumentality of any
foreign, federal, state, or local government or of any agency or subdivision
thereof, or before any arbitrator or panel of arbitrators, which (i) challenges
any Credit Party's right or power to enter into or perform any of its
obligations under this Amendment or any other Loan Document to which it is or
will be, a party, or the validity or enforceability of this Amendment, the
Credit Agreement or any Loan Document or any action taken thereunder, or
(ii) has a reasonable risk of being determined adversely to any Credit Party

3

--------------------------------------------------------------------------------






and that, if so determined, could reasonably be expected to have a Material
Adverse Effect after giving effect to this Amendment.

        (f)    The representations and warranties of the Credit Parties
contained in the Amended Credit Agreement and each other Loan Document shall,
after giving effect hereto) be true and correct on and as of (i) the date
hereof, and (ii) the Effective Date, in each case, with the same effect as if
such representations and warranties had been made on and as of such date, except
that any such representation or warranty which is expressly made only as of a
specified date need be true only as of such date.

        7.    Amendments.    The Credit Parties shall not amend the JV Contract
without the prior written consent of Agent other than to reflect the changes set
forth on Attachment A hereto. Any failure of the Credit Parties to comply with
this covenant shall constitute an immediate Event of Default under the Credit
Agreement.

        8.    No Other Amendments/Waivers.    Except as expressly provided
herein (a) the Credit Agreement and the other Loan Documents shall be unmodified
and shall continue to be in full force and effect in accordance with their
terms, (b) the consents and agreements of the Agent and Requisite Lenders set
forth herein shall be limited strictly as written and shall not constitute a
consent or agreement to any transaction no specifically described in connection
with any such consent and/or agreement, and (c) this Amendment shall not be
deemed a waiver of any term or condition of any Loan Document and shall not be
deemed to prejudice any right or rights which Agent or any Lender may now have
or may have in the future under or in connection with any Loan Document or any
of the instruments or agreements referred to therein, as the same may be amended
from time to time.

        9.    Affirmation of Obligations.    Each of the Credit Parties hereby
acknowledges, agrees and affirms (a) its obligations under the Credit Agreement
and the other Loan Documents, including, without limitation, its guaranty
obligations thereunder, (b) that such guaranty shall apply to the Obligations in
accordance with the terms thereof, (c) the grant of the security interest in all
of its assets pursuant to the Loan Documents and (d) that such liens and
security interests created and granted are valid and continuing and secure the
Obligations in accordance with the terms thereof.

        10.    Outstanding Indebtedness; Waiver of Claims.    Each of Borrowers
and the other Credit Parties hereby acknowledges and agrees that as of
January 31, 2005 (a) the outstanding balance of the European Revolving Loan is
$11,000,000 and (b) the outstanding balance of the US Revolving Loan is
$20,000,000. Borrowers and each other Credit Party hereby waives, releases,
remises and forever discharges Agent, Lenders and each other Indemnified Person
from any and all claims, suits, actions, investigations, proceedings or demands
arising out of or in connection with the Credit Agreement (collectively,
"Claims"), whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law of any kind or character,
known or unknown, which any Borrower or any other Credit Party ever had, now has
or might hereafter have against Agent or Lenders which relates, directly or
indirectly, to any acts or omissions of Agent, Lenders or any other Indemnified
Person on or prior to the Effective Date, provided, that no Borrower nor any
other Credit Party waives any Claim solely to the extent such Claim relates to
Agent's or any Lender's gross negligence or willful misconduct.

        11.    Expenses.    Borrowers hereby reconfirm their obligations
pursuant to Section 11.3 of the Credit Agreement to pay and reimburse Agent for
all reasonable costs and expenses (including, without limitation, re4asonable
fees of counsel) incurred in connection with the negotiation, preparation,
execution and delivery of this Amendment and all other documents and instruments
delivered in connection herewith.

4

--------------------------------------------------------------------------------




        12.    Effectiveness.    Upon satisfaction in full in the judgment of
Agent of each of the following conditions, this Amendment shall be deemed
effective as of January 15, 2005 (the "Effective Date"):

        (a)    Amendment.    Agent shall have received four (4) original
signature pages to this Amendment, duly executed and delivered by Agent,
Lenders, and each of the Credit Parties.

        (b)    Payment of Fees and Expenses.    Borrowers shall have paid to
Agent all costs, fees and expenses owing in connection with this Amendment and
the other Loan Documents and due to Agent (including, without limitation,
reasonable legal fees and expenses).

        (c)    Representations and Warranties.    The representations and
warranties of or on behalf of each of the Credit Parties in this Amendment shall
be true and correct on and as of the date hereof and the Effective Date.

        13.    GOVERNING LAW.    THIS AMENDMENT SHALL BE GOVERNED BY, AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

        14.    Counterparts.    This Amendment may be executed by the parties
hereto on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

5

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this Amendment has been duly executed as of the date
first written above.

 
   
   

 
 
BORROWERS
 
 
WAMPOLE LABORATORIES, LLC.
INVERNESS MEDICAL (UK) HOLDINGS LIMITED
 
 
By:
 
/s/  ANTHONY J. BERNARDO      

--------------------------------------------------------------------------------

    Name: Anthony J. Bernardo
Title: Duly Authorized Signatory

6

--------------------------------------------------------------------------------



    AGENT AND LENDERS
 
 
GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent and Lender
 
 
By:
 
/s/  KEITH KENNEDY      

--------------------------------------------------------------------------------

Duly Authorized Signatory
 
 
MERRILL LYNCH CAPITAL, a division of
Merrill Lynch Business Financial Services Inc.,
as a Lender
 
 
By:
 
/s/  LUIS VIERA      

--------------------------------------------------------------------------------

Duly Authorized Signatory
 
 
UBS AG, CAYMAN ISLANDS BRANCH,
as a Lender
 
 
By:
 
/s/  WILFRED V. SAINT      

--------------------------------------------------------------------------------

Duly Authorized Signatory
 
 
By:
 
/s/  JUAN ZUNIGA      

--------------------------------------------------------------------------------

Duly Authorized Signatory

7

--------------------------------------------------------------------------------



The following Persons are signatories to this Amendment in their capacity as
Credit Parties and not as Borrowers.

 
   
   

 
 
INVERNESS MEDICAL INNOVATIONS, INC.
INVERNESS MEDICAL, INC.
UNIPATH ONLINE, INC.
OSTEX INTERNATIONAL, INC.
INVERNESS MEDICAL INTERNATIONAL HOLDING CORP.
INVERNESS MEDICAL INTERNATIONAL HOLDING CORP. II
UNIPATH LIMITED
APPLIED BIOTECH, INC.
FOREFRONT DIAGNOSTICS, INC.
MORPHEUS ACQUISITION CORP.
INVERNESS MEDICAL INVESTMENTS, LLC
INVERNESS MEDICAL CANADA INC.
INNOVATIONS RESEARCH LLC
ADVANTAGE DIAGNOSTICS CORPORATION
IVC INDUSTRIES, INC.
 
 
By:
 
/s/  ANTHONY J. BERNARDO      

--------------------------------------------------------------------------------

    Name: Anthony J. Bernardo
Title: Duly Authorized Signatory
 
 
ORGENICS INTERNATIONAL HOLDINGS BV
INVERNESS MEDICAL SWITZERLAND GMBH
INVERNESS MEDICAL GERMANY GMBH
UNIPATH DIAGNOSTICS GMBH
CAMBRIDGE DIAGNOSTICS IRELAND LIMITED
PREGYMED GMBH SCANDINAVIAN MICRO BIODEVICES APS
SELFCARE TECHNOLOGY, INC.
VIVA DIAGNOSTIKA—DIAGNOSTISCHE PRODUKTE—GMBH
DMD, DIENSTLEISTUNGEN & VERTRIEB FUR MEDIZIN UND DIAGNOSTIK GMBH
INVERNESS MEDICAL EURASIA LIMITED
 
 
By:
 
/s/  PAUL T. HEMPEL      

--------------------------------------------------------------------------------

    Name: Paul T. Hempel
Title: Duly Authorized Signatory

8

--------------------------------------------------------------------------------





QuickLinks


TENTH AMENDMENT AND CONSENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
